U.S. Securities and Exchange Commission Washington, D. C. 20549 Form 1O-Q (Mark One) T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 3, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-26226 ENERGYCONNECT GROUP, INC. (Exact Name of Registrant as Specified in its Charter) Oregon 93-0935149 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 901 Campisi Way, Suite 260, Campbell, CA (Address of Principal Executive Offices) (Zip Code) (408) 370-3311 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ¨No T Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smaller reporting company T Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo T The number of shares outstanding of the registrant’s common stock as of August 6, 2010 was 96,458,028 shares. ENERGYCONNECT GROUP, INC. FORM 10-Q TABLE OF CONTENTS Page Part I FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 1 Condensed Consolidated Balance Sheets – July 3, 2010 and January 2, 2010 1 Condensed Consolidated Statements of Operations – three and six months ended July 3, 2010 and July 4, 2009 2 Condensed Consolidated Statement of Cash Flows – six months ended July 3, 2010 and July 4, 2009 3 Notes to Unaudited Condensed Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 19 Part II OTHER INFORMATION Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 20 Item 4. [Removed and Reserved] 20 Item 5. Other Information 20 Item 6. Exhibits 20 SIGNATURES 21 EXHIBIT INDEX 22 Table of Contents Item 1. Financial Statements ENERGYCONNECT GROUP, INC. CONDENSED CONSOLIDATED BALANCE SHEETS AS OF JULY 3, 2, 2010 July3, January2, (Unaudited) Current assets: Cash and cash equivalents $ $ Certificates of deposit Accounts receivable, net of allowance of $0 as of July 3, 2010 and January 2, 2010 Other current assets Total current assets Property and equipment, net Intangible assets, net (Note 5) Other assets $ $ Current liabilities: Accounts payable and accrued expenses $ $ Other current liabilities Total current liabilities Long-term liabilities: Note payable, net of debt discount (Note 4) Commitments and contingencies — — Shareholders’ equity : Common stock, no par value, 225,000,000 shares authorized, 96,458,028 and 95,629,961 shares issued and outstanding at July 3 and January 2, 2010, respectively (Note 2) Common stock warrants(Note 3) Accumulated deficit (157,003,519 ) (157,995,749 ) Total shareholders’ equity $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 1 Table of Contents ENERGYCONNECT GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three months ended Six months ended July3, July4, July3, July4, Revenue $ Cost of revenue Gross profit Operating expenses Sales, general and administrative Income (loss) from operations ) ) Other income (expense) Interest expense, net and other ) Income (loss) before provision for income taxes ) ) Provision for income taxes — Net income (loss) $ ) $ $ $ ) Net income (loss) per share: Basic $ ) $ $ $ ) Diluted $ ) $ $ $ ) Shares used in per share calculations: Basic Diluted The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 2 Table of Contents ENERGYCONNECT GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended July3,2010 July4,2009 Cash flows from operating activities: Net income (loss) $ $ ) Add(deduct): Depreciation of equipment Amortization of intangible assets Stock-based compensation related to options Stock-based compensation related to restricted stock Amortization and write-off of debt discount Changes in current assets and liabilities: Certificates of deposit Accounts receivable ) ) Other current assets ) Other assets ) — Accounts payable and accrued expenses ) Other current liabilities Net cash used in operating activities ) ) Cash flows from investing activities: Purchases of fixed assets ) ) Capitalized patent costs — ) Net cash usedin investing activities ) ) Cash flows from financing activities: Repayments on line of credit — ) Proceeds from debt financing, net of repayments Collection of notes receivable for exercise of stock options — Proceeds from exercise of options — Net cash providedby financing activities Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosures for cash flow information: Cash paid during the period for interest $ $ Cash paid during the period for income taxes $ $
